Title: To George Washington from Colonel Josiah Starr and Lieutenant Colonel Isaac Sherman, 15 March 1780
From: Starr, Josiah,Sherman, Isaac
To: Washington, George


          
            Sir,
            Westfield [N.J.] 15th March 1780
          
          We view with anxious concern the uneasiness among the Officers in the Connect. line, owing to their distressed situation with respect to Cloathing. Having for a long time been inured to Arms, and influenced

with a desire of promoting the honor and glory of their Country, they wish to continue in a mode of life so correspondent with their inclinations could they do it with decency and honor. But while they see Officers of other lines genteelly cloathed, the contrast between their and our situation is too stricking not to excite disagreeable sensations, as it evidently demonstrates that our wants do not originate from the inability of the state we are members of, but must take their rise from some other source.
          They are willing to forego every consideration for the good of the public which their situation will admit of; and it is with reluctance we are now reduced to the necessaty of assuring your Excelly, that the greater part of the Officers cannot possibly continue two months longer in service. To recount their distresses is a disagreeable task, and what we would wish to avoid; but duty demands a proper representation should be made of them, not only, that your Excelly should be acquainted with their situation, but in case their is no prospect of a supply, to stand in vindication of their soliciting a discharge, which we are fully persuaded will be the case unless something is soon effected for their relief.
          Many Officers have not more than two shirts, and indeed are almost entirely destitute of every necessary article of cloathing and in the present depreciated state of our currency it is not in their power to supply themselves. In the connecticut line, there are but a few if any Officers of affluent Fortunes, therefore their principal dependence is upon their Wages—many, when they engaged in the Army were possessors of some property, which their deficiency of support has compelled them to expend, and now are reduced to a dependence on the public allowance.
          The repeated encouragements from the state having failed, we are doubtfull whether they ever will take up the matter upon a generous and proper Scale; we therefore desire your Excelly will be pleased to inform us, whether there is any other source from whence we may expect to be furnished with Cloathing.
          The impracticability of paying that attention to discipline when troops are so scatter’d as ours, the expence Officers are obliged to be at on this command, induces us to solicit (if consistent with your Excellys pleasure) to be relieved. With the greatest respect and Esteem, We have the honor to be, Your Excellys, Most Obedt hume servts
          
            Josiah Starr Colo.I. Sherman Lieut. Col. C[ommandant]
          
        